Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102668952 or CN 205234998 or CN 203486954 in view of either Wallenstein et al (US 2016/0145163) or Red’kina (US 5,951,978). CN 102668952, CN 205234998 and CN 203486954 all disclose the sterilization of soil or other growth media using nano bubble technology for injecting ozonated water into the soil or growth medium. (See the English translation of each reference.) The pH of the ozonated water of CN 102668952,  CN 205234998 and CN 203486954 would  presumably be neutral or about neutral, since there is no indication in the references that the pH would be acidic or basic. The differences between the methods disclosed by CN 102668952,  CN 205234998 and CN 203486954, and that recited in applicant’s claims, are that CN 102668952,  CN 205234998 and CN 203486954 do not disclose that that the ozonated water should contain at least 2 ppm of ozone, that the disinfected soil should be inoculated with at least one species of beneficial microorganism, and that a minimum period of 30 minutes should be allowed to pass after the treatment with the ozone. It would be obvious to provide ozonated water  containing at least 2 ppm of ozone in the process of CN 102668952 or CN 205234998 or CN .
Claim 1-5 and 7-11are rejected under 35 U.S.C. 103 as being unpatentable over CN 104094786 in view of either Wallenstein et al or Red’kina. CN 104094786 discloses a method for sterilizing soil with ozonated water. (See the English translation.) The pH of the ozonated water of CN 104094786 would presumably be neutral or about neutral, since there is no indication in the reference that the pH would be acidic or basic. The differences between the methods disclosed by CN 104094786, and that recited in claims 1-5 and 7-11, are that CN 104094786 does not disclose that that the ozonated water should contain at least 2 ppm of ozone, that the disinfected soil should be inoculated with at least one species of beneficial .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104094786 in view of either Wallenstein et al or Red’kina, as applied to claim 1 above, and further in view of CN 102668952 or CN 205234998 or CN 203486954. It would be further obvious from CN 102668952 or CN 205234998 or CN 203486954 to introduce the ozonated water to the soil in the process of CN 104094786 in the form of nano-bubbles of ozone obtained in a mixing tank pressurized at a pressure between 2.5 and 3.0 atm. One of ordinary skill in the art would be . 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102668952 or CN 205234998 or CN 203486954 in view of either Wallenstein et al or Red’kina, further in view of KR 101630824 B1. CN 102668952, CN 205234998 and CN 203486954 all disclose the sterilization of soil or other growth media using nano bubble technology for injecting ozonated water into the soil or a growth medium. (See the English translation of each reference.) The pH of the ozonated water of CN 102668952 or CN 205234998 or CN 203486954 would presumably be neutral or about neutral, since there is no indication in the references that the pH would be acidic or basic. The differences between the methods disclosed by CN 102668952, CN 205234998 and CN 203486954, and that recited in applicant’s claims, are that CN 102668952, CN 205234998 and CN 203486954 do not disclose that that the ozonated water should contain at least 2 ppm of ozone, that the disinfected soil should be inoculated with at least one species of beneficial microorganism, and that a minimum period of 30 minutes should be allowed to pass after the treatment with the ozone. It would be obvious to provide ozonated water  containing at least 2 ppm of ozone in the process of CN 102668952 or CN 205234998 or CN 203486954. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable ozone concentration in the ozonated water. It would be further obvious from either Wallenstein et al .
The Drawings are objected to in that the language used thereon is not in English.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the claims require that step of inoculating occurs after the minimum period of 30 minutes which passes after the treatment with ozone.
Greene ‘565 and Greene ‘615 are made of record for disclosing processes for treating waste material with ozone.
KR 100771050 is made of record for disclosing a method for supplying oxygen into soil aby using a mixture of water and gas.
KR 20170015775 A is made of record for disclosing a method for treating animal manure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736